Title: From John Quincy Adams to George Washington Adams, 18 May 1818
From: Adams, John Quincy
To: Adams, George Washington


				N.5.
					My dear Son.
					Washington, 18 May 1818.
				
				I direct this Letter to Quincy, concluding that you will be there during the Vacation which commenced last Friday—My last Letter to you, was dated the first of March, since which I have received only one from you—dated the 26th. of April. It would have given me pleasure to have received that which you wrote me on your birth-day; and if instead of giving it to Mrs: Gilman’s boy, you had taken it to the Post-Office yourself, no doubt I should have received it in seasonable time—You conclude that its miscarriage was “rather the effect of the mischance than of negligence”—This, my dear George, is “laying flattering unction to your Soul.” It was negligence to trust the Letter to Mrs Gilman’s boy; whose business it was not, to carry your Letters to the Post-Office—It was negligence, after having given the Letter to him, to let a fortnight, or even a day pass, without enquiring of him, whether he had carried it or not. nd if you had asked that question, the Letter might have been sent and received, still in due Season. Among the earliest Books that were put into your hands to read, while you were at Atkinson, was Mason, upon Self-knowledge—Pray does that writer say any thing of the natural propensity of the mind, to throw off from itself, upon others, or upon chance the disasters with which it is itself justly chargeable? If he does not, let me urge you to reflect upon it very seriously, and to draw from it lessons of Prudence for yourself—You will never derive any advantage, when any disappointment, great or small, happens to you, by attributing it all to mischance—But if upon every such occasion you ask yourself, “have not I, by my own neglect, or error, occasioned this result”? and if you will answer that question to yourself, impartially, and without self-delusion, you cannot fail to derive benefit from such Self-examination; and will make even your faults lessons of wisdom and virtue.How it happened that my Letter to you, of 1. March, did not reach you till the 21st. of that Month, I do not know—It was sent from hence a day or two after it was written—Perhaps it had been laying sometime at the Post-Office in Cambridge before you called for it.The account which you give me of your studies, with your Class, since you entered College is very gratifying; and I approve highly your determination  to apply with equal assiduity to every portion of the duties assigned to you—The opinions you have formed of the merits of Livy’s composition are generally just; but you have admitted rather hastily the idea that he is chargeable with extreme credulity.—The supposed miracles which abound in his History, are no doubt to us merely ridiculous; but to him they had the venerable sanction of religion—The Romans were from the beginning a superstitious People; and so were all the celebrated Nations of Antiquity Livy repeats the tales of wonder, which were recorded in the antient annals, from which his work was necessarily compiled—among the Romans they had become articles of religious faith—And yet, Livy himself, gives notice, that reporting these marvelous incidents he barely takes them from the antiquated Records, as he finds them, without vouching for their authenticity.As you will be almost immediately after receiving this Letter, about returning to College, I shall be glad to hear from you, as often as you can find time to write, without encroaching  upon your hours of study—I shall be particularly desirous of information concerning your exercises of composition—You mentioned in a Letter to your Mother, that you had translated an Ode of Horace given you as an exercise, into verse; and that your version had been approved. Send me a copy of it, if you have one.It will be perhaps advisable that after next Commencement you should reside at College—and in that case, it will be necessary to attend in due time to two things—One, the means for obtaining a chamber, and the other the mutual choice of chamber-mate—Do not fail to write to me on the subject, and take good advice concerning itWe have received, two Numbers of the North-American Review; but you need not give yourself the trouble of forwarding any more; as we have other opportunities of receiving it here.We have a few days since received Letters, with information of the death of your Aunt Pope, at Frankfort, Kentucky—She had been several Months in declining Health.I am, Dear George, your affectionate father.
				
					John Q. Adams
				
				
			